Citation Nr: 0334311	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bronchitis with a 
history of a punctured lung, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


REMAND

On June 2, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to provide a list 
of the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who treated her for her 
service-connected bronchitis since 
October 2002.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  

2.  When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that we will proceed to 
decide the appeal without these records 
unless she is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

3.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a specialist 
in pulmonary disorders to determine the 
nature and severity of the veteran's 
service-connected chronic bronchitis.  
The claims folder should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  The 
examination should include all necessary 
tests and studies, including pulmonary 
function testing and chest x-rays.

The examiner should state the specific 
nature of the veteran's service-connected 
bronchitis.  In addition, the examination 
report should include the percentage 
predicted of FEV-1, the percentage of 
FEV-1/FVC, the percentage predicted of 
DLCO (SB), the maximum oxygen consumption 
in ml/kg/min (including whether any 
cardiorespiratory limitation is present), 
the maximum exercise capacity in 
ml/kg/min oxygen consumption (including 
whether any cardiac or respiratory 
limitation is present), as well as the 
presence or absence of cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, 
and requirements of oxygen therapy.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





